Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In view of the Applicant’s Appeal Brief filed on 03/19/2021, PROSECUTION IS HEREBY REOPENED. The new grounds for rejection based on the claims filed on 08/18/2020 is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAVITA STANLEY/            Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                            
Claims 1-3 and 5-20 are currently pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer et al. (US 9459846 B2, “Bornheimer”) in view of Hoover et al. (US 20110313757 A1, “Hoover”).
As to claim 1, Bornheimer discloses A method for selectively managing document editing for an enterprise, comprising: (Bornheimer discloses [col 3 ln 27-34, Abstract] application servers within an enterprise software environment... include a UI rule engine 
providing an enterprise-based policy for managing document content, the enterprise-based policy comprising a plurality of document editing rules contingent on a set of enterprise characteristics; (Bornheimer discloses [Abstract, col 3 ln 27-34, col 8 ln 29-31] provides various embodiments for checking user interfaces (UIs) (i.e. documents) compliance with user style guide rules (i.e. enterprise-based policy editing rules) within an enterprise software environment in connection with a UI development tool… UI model representing attributes of a corresponding software application user interfaces… a UI rule engine adapted to manage and facilitate consistency checks on multiple UIs in an enterprise software environment… with identified UI model (e.g., 205a-d) to identify characteristics of each UI’s attributes for enterprise environment that satisfied the UI style guide rules).
The examiner notes that [0062] of the specification recites “additional examples an enterprise may use a rules platform encompassed by enterprise processing context 102 to enforce rules based on various style guidelines such as those provided by the Chicago Manual of Style, the Modern Language Association, or simplified technical language standards”. Bornheimer discloses “UI style guide rules with the enterprise characteristics for each UI’s attributes for a server in an enterprise software environment” is the “enterprise-based policy document editing rules”.
inspecting a first document; inspecting one or more properties related to the first document; (Bornheimer discloses [col 8 ln 27-31] FIG. 3A shows each UI rule check (i.e. inspecting) script can be executed to parse each identified UI model (i.e. first document) (e.g., 205a-d) to identify characteristics of each UIs' attributes (i.e. properties) and determine 
comparing the one or more properties related to the first document to the plurality of document editing rules; and (Bornheimer discloses [col 8 ln 27-31] FIG. 3A shows each UI rule check script can be executed to parse each identified UI model (i.e. first document) (e.g., 205a-d) to identify (i.e. comparing) characteristics of each UIs' attributes (i.e. properties) and determine whether the UI's attributes satisfy the UI style guide rule represented by the UI rule check script).
determining whether a specific rule from the plurality of document editing rules is mandatory, and, when the specific rule is mandatory: (Bornheimer discloses [col 18 ln 56-67] determining the additional details are available to users surveying the results of the forecasted effect of adopting proposed UI style guide rules… a listing of a plurality of UI categories can be presented that would be affected by a proposed UI style guide rule to make inclusion of a mandatory style guide rule).
requiring a document change associated with the specific rule to be made prior to allowing any subsequent document action. (Bornheimer discloses [col 16 ln 62-67] Adoption of a proposed UI style guide rule can result in the addition of a corresponding rule check script to a plurality of UI rule check scripts. Further, subsequent UI style guide consistency checks (i.e. subsequent action) can check Uls' continued compliance with the newly-adopted UI style guide rule following adoption of the rule with the modification operation is performed across the UI model found to violate the adopted UI style guide rule).
However, Bornheimer may not explicitly disclose all the aspect of automatically applying, without user input, based on a set of enterprise characteristics associated with the first document and the one or more properties related to the first document, the specific rule to change the first document; and
automatically applying, without user input, based on a set of enterprise characteristics associated with the first document and the one or more properties related to the first document, the specific rule to change the first document; and (Hoover discloses [0111, 0134, 0140] the workflow of the process with a user creating text in any text processing software, including word processors, content management and publishing systems, email systems… the user choose a number of setting (i.e. a set of rule) based on text genre; types of checks to perform, such as spelling, grammar, identical grammatical properties, style, formatting, text enhancement (i.e. one or more properties), any combination, (e.g., grammar rule)… enable the grammar rule automatic corrections (i.e. applying the specific rule to change) of the mistakes by software without human help… provide automatic grammar correction, automatic text enrichment with some limiting characteristic associated with the user’s environment in a work management group (i.e. enterprise) for generating an email, a blog, a report, or publish a document… with a properly formatted, correct, and accurate document).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bornheimer in view of Hoover disclosing the data management with policy and rules which are analogous art from the “same field of endeavor”, and, when Hoover’s applying the grammar rule for automatic corrections without human’s help was combined with Bornheimer’s UI managing the various style guide rules for XML-based UIs, the claimed limitation on the automatically applying, without user input, based on a set of enterprise characteristics associated with the first document and the one or more properties related to the first document, the specific rule to change the first document; and would be obvious. The motivation to combine Bornheimer in view of Hoover is to provide a program that flag words and sentences for grammatical correctness with an improved quality efficiently. (See Hoover [0005]).

As to claim 2, Bornheimer in view of Hoover discloses The method of claim 1, wherein each of the plurality of document editing rules is associated with an enforcement criteria, the enforcement criteria dictating a degree to which each of the plurality of document editing rules is applied mandatorily or suggestively. (Bornheimer discloses [col 9 ln 1-7, col 18 ln 56-67] a UI rule engine can be operable to generate reports from check result data… statistical and quantitative measures of style guide rule compliance (i.e. enforcement criteria) across a plurality of rules showing the number or percentage (i.e. indicating a degree) of style guide rules violated or satisfied… select an effected UI style guide rule to making inclusion of a mandatory style guide rule).
As to claim 3, Bornheimer in view of Hoover discloses The method of claim 1, further comprising: 
upon determining that the specific rule is mandatory, requiring a document change associated with the specific rule to be made prior to allowing the first document to be sent. (Bornheimer discloses [col 16 ln 62-67, Abstract] Adoption of a proposed UI style guide rule can result in the addition of a corresponding rule check script to a plurality of UI rule check scripts… continued compliance with the newly-adopted UI style guide rule following adoption of the rule with the modification operation (i.e. document change) is performed… Results is sent for presentation in a user interface of the UI development tool indicating one particular attribute for the particular user interface style guide rule).

As to claim 5, Bornheimer in view of Hoover discloses The method of claim 1, further comprising:
associating trackable analytics metadata to at least one of the properties related to the first document; (Bornheimer disclose [col 3 ln 4-8, ln 59-63] parsable, digital UI models are used to model attributes of user interfaces within a software environment like the location, labeling, color, size, and formatting of various UI elements within a particular UI (i.e. first 
receiving feedback related to the first document's success for its intended purpose; and (Bornheimer disclose [col 3 ln 16-20] UI rule check scripts can give users immediate feedback regarding UI design choices (i.e. intended purpose) on the basis of UI development planning and consistency reporting within the context of a UI design time effort).
receiving an indication of an impact that at least one of the properties related to the first document has on the first document's success for its intended purpose. (Bornheimer disclose [col 10 ln 25-29] a planning module performs hypothetical reporting and forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a new style guide rule is proposed (i.e. intended) for a software environment including a set of existing Uls).
As to claim 6, Bornheimer in view of Hoover and in view of Lemonik discloses The method of claim 5, further comprising:
determining that one or more document properties of a second document are the same as at least one of the properties related to the first document; (Bornheimer discloses [col 8 ln 16-19, col 3 ln 4-8] rule check module can identify those UI models corresponding to and modeling the same attributes of the particular application's UIs (i.e. first/second document) like the location, labeling, color, size, and formatting of various UI elements within a particular UI can be described and defined within the UI model).
determining the impact that at least one of the properties related to the first document has on the first document's success for its intended purpose; and (Bornheimer discloses [col 9 ln 42-45] the reporting module determining, from the rule check 
providing a recommendation to make a document change in the second document based on the determined impact that at least one of the properties related to the first document has on the first document's success for its intended purpose. (Bornheimer discloses [col 15 ln 15-20, col 10 ln 25-29] UI development tools highlight or provide direction to the user to implement a resolution to a detected UI style guide rule violation… relating to an offending UI attribute or launch a help tool to suggest (i.e. recommendation) known remedies for the particular style guide violation… based on the forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a proposed (i.e. intended) style guide rule).
As to claim 7, Bornheimer in view of Hoover and in view of Lemonik discloses The method of claim 5, further comprising: 
determining that one or more document properties related to one or more documents are the same as at least one of the properties related to the first document; (Bornheimer discloses [col 8 ln 16-19, col 3 ln 4-8] rule check module can identify those UI models corresponding to and modeling the same attributes of the particular application's UIs (i.e. first/second document) like the location, labeling, color, size, and formatting of various UI elements within a particular UI can be described and defined within the UI model).
determining the impact that the one or more document properties related to the one or more documents has on the one or more documents' success for their intended purpose; and (Bornheimer discloses [col 9 ln 42-45] the reporting module determining, from the rule check module result data (i.e. impact) of the UI’s attributes, the aggregate compliance (i.e. success) of the submitted application's UIs with the software environment's UI style guide rules).
providing a recommendation to make a document change in the first document based on the determined impact that the one or more document properties related to the one or more documents has on the one or more documents' success for their intended purpose. (Bornheimer discloses [col 15 ln 15-20, col 10 ln 25-29] UI development tools highlight or provide direction to the user to implement a resolution to a detected UI style guide rule violation… relating to an offending UI attribute or launch a help tool to suggest (i.e. recommendation) known remedies for the particular style guide violation… based on the forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a proposed (i.e. intended) style guide rule).
As to claim 8, Bornheimer in view of Hoover discloses The method of claim 1, further comprising: 
inspecting a plurality of documents having a plurality of properties that are the same as the one or more properties related to the first document; (Bornheimer discloses [col 8 ln 16-19, col 3 ln 4-8] rule check module can identify those UI models corresponding to and modeling the same attributes of the particular application's UIs (i.e. first/second document) like the location, labeling, color, size, and formatting of various UI elements within a particular UI can be described and defined within the UI model).
receiving feedback related to the plurality of documents' success for their intended purpose; (Bornheimer disclose [col 3 ln 16-20] UI rule check scripts can give users immediate feedback regarding UI design choices (i.e. intended purpose) on the basis of UI development planning and consistency reporting within the context of a UI design time effort).
receiving an indication of an impact that at least one of the plurality of properties has on the plurality of documents' success for their intended purpose; and (Bornheimer disclose [col 10 ln 25-29] a planning module performs hypothetical reporting and forecasting the impacts of changes to UI style guide rules or UI models to the UIs for a new style guide rule is proposed (i.e. intended) for a software environment including a set of existing Uls).
providing an indication of the impact that at least one of the plurality of properties has on the plurality of documents' success for their intended purpose. (Bornheimer 
Regarding claims 9 and 17, and 10-11, these claims recite the computer-readable computer device/ system performed by the method of claim 1, and 2-3 respectively; therefore, the same rationale of rejection is applicable.

As to claim 12, Bornheimer in view of Hoover discloses The method of claim 9, further comprising: 
upon determining that the specific rule is mandatory, requiring a document change associated with the specific rule to be made prior to allowing the document to be saved. (Bornheimer discloses [col 16 ln 62-67, col 3 ln 59-61] Adoption of a proposed UI style guide rule can result in the addition of a corresponding rule check script to a plurality of UI rule check scripts… continued compliance with the newly-adopted UI style guide rule following adoption of the rule with the modification operation (i.e. document change) is performed… Result data is generated based on the execution of the UI rule check scripts and stored in data repositories for use).

Regarding claims 13-16, these claims recite the computer-readable computer device performed by the method of claim 5-8, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 18-20, these claims recite the system performed by the method of claim 5, 6, and 8, respectively; therefore, the same rationale of rejection is applicable.

      Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JENQ-KANG CHU/Examiner, Art Unit 2176